Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2022 has been entered.

103 Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claim(s) 1-5, 8-16, 18-19, 21-23, 25-29, and 33-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over May ‘01) in view of Stenton and LaRosa (US 4084910).
Regarding claim 1, May ‘019 teaches a dispenser for dispensing a flowable material, the dispenser comprising: a container (10) having an outer wall (16) and membrane (34) collectively defining a first chamber configured to contain the flowable material, the membrane having a thickness (t1) and a weld seam (40), the weld seam having a thickness (t2) less than the thickness of the membrane (Fig. 5); and a fracturing mechanism (46) operably connected to the container.
May ‘019 does not teach that the fracturing mechanism has an extending member projecting from the outer wall of the container, the extending member having a projection positioned proximate the membrane, wherein in response to deflection of the extending member, the projection deflects the outer wall proximate the membrane wherein the weld seam fractures creating an opening through the membrane configured to allow the flowable material to pass therethrough and from the dispenser, wherein the extending member has a cut-out portion proximate an end of the extending member that projects from the outer wall, the cut-out portion defining a first hinge wherein the extending member deflects about the first hinge, wherein the cut-out portion is in an underside of the extending member and facing the outer wall.
Stenton teaches a fracturing mechanism (121) that has an extending member projecting from the outer wall of a container (104), the extending member having a projection (124) positioned proximate the membrane, wherein in response to deflection of the extending member, the projection deflects the outer wall (108) proximate a plug (112) to create an opening configured to allow the flowable material to pass therethrough and from the dispenser the extending member has a cut-out portion (122) proximate an end of the extending member that projects from the outer wall, the cut-out portion defining a first hinge wherein the extending member deflects about the first hinge.
LaRosa teaches a living hinge (along bending line A-A) with a cutout portion (38) formed on the inside of the bend.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the fracturing mechanism of May ‘019 with a fracturing mechanism that has an extending member projecting from the outer wall of the container, the extending member having a projection positioned proximate the membrane, wherein in response to deflection of the extending member, the projection deflects the outer wall proximate the membrane wherein the weld seam fractures creating an opening through the membrane configured to allow the flowable material to pass therethrough and from the dispenser wherein the extending member has a cut-out portion proximate an end of the extending member that projects from the outer wall, the cut-out portion defining a first hinge wherein the extending member deflects about the first hinge as taught by Stenton for the purpose of providing a fracturing mechanism that is also capable of applying pressure  to force liquid out of the first chamber (Stenton, col. 1, ll. 63-67) .
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have formed the first hinge of Stenton such that the cut-out portion is in an underside of the extending member and facing the outer wall in light of LaRosa’s teaching of forming living hinges by forming a cutout on the inside of the intended bend.
It is noted that in adding the fracturing member of Stenton to the device of May ‘019, the projection would be positioned proximate the membrane and deflect the wall proximate the membrane because the projection would need to apply pressure in the same place as the fracturing mechanism of May ‘019.
Regarding claim 2, the combination of May ‘019, Stenton and LaRosa teaches the dispenser of claim 1 wherein the projection is spaced from the outer wall prior to deflection of the extending member (Stenton; col. 10, ll. 8-10).
Regarding claim 3, the combination of May ‘019, Stenton and LaRosa teaches the dispenser of claim 1 wherein the projection has a length that extends beyond the membrane. It is noted that the projection of Stenton has a base that is wider than the end that deflects the outer body. As the membrane of May ‘019 is very thin (0.02-0.625 inches, May ‘019, col. ¶69), the projection would necessarily extend beyond that.
Regarding claim 4, the combination of May ‘019, Stenton and LaRosa teaches the dispenser of claim 1 wherein the projection has a contoured surface, the contoured surface deflecting the outer wall in response to the deflection of the extending member.  Applicant is reminded that the definition of "contoured" is "having been molded into a specific shape, especially one designed to fit into something else". The projection 124 of Stenton has been molded into a specific shape.
Regarding claim 5, the combination of May ‘019, Stenton and LaRosa teaches the dispenser of claim 1 wherein the projection is dimensioned such that in response to deflection of the extending member, a central portion of the projection engages and deflects the outer wall proximate where the membrane meets the outer wall (Stenton Fig. 14B, shows the center point of projection 124 engaging the outer wall).
Regarding claim 8, the combination of May ‘019, Stenton and LaRosa teaches the dispenser of claim 1 wherein the extending member has a first segment and a second segment, the first segment projecting from the outer wall (See annotated Fig. 11 of Stenton below).

    PNG
    media_image1.png
    534
    504
    media_image1.png
    Greyscale

Regarding claim 9, the combination of May ‘019, Stenton and LaRosa teaches the dispenser of claim 8 wherein the dispenser has a longitudinal axis, the second segment extending generally parallel to the longitudinal axis (Stenton, Fig. 11), wherein the second segment has a rib (Stenton, 125) depending therefrom, the depending rib being capable of further deflecting the outer wall of the container to force the flow able material through the membrane (Stenton, col. 10, ll. 36-38).
Regarding claim 13, the combination of May ‘019, Stenton and LaRosa teaches the dispenser of claim 1 wherein the fracturing mechanism comprises a first fracturing mechanism and a second fracturing mechanism, the first fracturing mechanism and the second fracturing mechanism positioned on the container in opposed relation (Stenton teaches two fracturing mechanisms 121 in opposed relation; see Fig. 11).
Regarding claim 14, the combination of May ‘019, Stenton and LaRosa teaches the dispenser of claim 1 wherein the membrane extends from the outer wall at an angle (May ‘019 Fig. 3).
Regarding claim 15, the combination of May ‘019, Stenton and LaRosa teaches the dispenser of claim 14 wherein the angle is in the range from 19° to 25° (May ‘019, ¶55).
Regarding claim 16, the combination of May ‘019, Stenton and LaRosa teaches the dispenser of claim 1 wherein the weld seam has a thickness in the range of .0003 inches to .015 inches (May ‘019, ¶69).
Regarding claim 18, the combination of May ‘019, Stenton and LaRosa teaches the dispenser of claim 1 wherein the outer wall defines a second chamber (May ‘019, 20) positioned adjacent to the membrane, the second chamber defining an opening (May ‘019, 24), wherein the flowable material passes through the membrane and into and from the second chamber.
Regarding claim 19, the combination of May ‘019, Stenton and LaRosa teaches the dispenser of claim 18 further comprising an applicator (May ‘019, 49) positioned in the opening of the second chamber, the flowable material being dispensed onto a receiving surface from the applicator.
Regarding claim 21, May ‘019 teaches a dispenser for dispensing a flow able material, the dispenser comprising: a container (10) having an outer wall (16) and membrane (34) collectively defining a first chamber (18) configured to contain the flowable material, the membrane having a thickness (t1) and a weld seam (40), the weld seam having a thickness (t2) less than the thickness of the membrane; and a fracturing mechanism (46) operably connected to the container.
May ‘019 does not teach that the fracturing mechanism has a first extending member and a second extending member, the first extending member and the second extending member positioned on the container in opposed relation, each extending member having a projection positioned proximate the membrane, wherein in response to deflection of the extending members towards one another, the projections deflect the outer wall proximate the membrane wherein the weld seam fractures creating an opening through the membrane configured to allow the flowable material to pass therethrough and from the dispenser, wherein the extending members have a cut-out portion proximate an end of the extending member that projects from the outer wall, the cut-out portion defining a first hinge wherein the extending member deflects about the hinge, wherein the cut-out portion is in an underside of the extending member and facing the outer wall and wherein the cut-out portion defines a curved surface.
Stenton teaches a fracturing mechanism that has a first extending member (121) and a second extending member (121), the first extending member and the second extending member positioned on the container in opposed relation (Fig. 11), each extending member having a projection (124) positioned proximate the membrane, wherein in response to deflection of the extending members towards one another, the projection deflects the outer wall (108) proximate a plug (112) to create an opening configured to allow the flowable material to pass therethrough and from the dispenser wherein the extending members have a cut-out portion (122) proximate an end of the extending member that projects from the outer wall, the cut-out portion defining a first hinge wherein the extending member deflects about the hinge, wherein the cut-out portion is in an underside of the extending member and facing the outer wall.
LaRosa teaches a living hinge (along bending line A-A) with a cutout portion (38) formed on the inside of the bend and wherein the cut-out portion defines a curved surface (Fig. 2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the fracturing mechanism of May ‘019 with a fracturing mechanism that has a first extending member and a second extending member, the first extending member and the second extending member positioned on the container in opposed relation, each extending member having a projection positioned proximate the membrane, wherein in response to deflection of the extending members towards one another, the projections deflect the outer wall proximate the membrane wherein the weld seam fractures creating an opening through the membrane configured to allow the flowable material to pass therethrough and from the dispenser wherein the extending members have a cut-out portion proximate an end of the extending member that projects from the outer wall, the cut-out portion defining a first hinge wherein the extending member deflects about the hinge as taught by Stenton for the purpose of providing a fracturing mechanism that is also capable of applying pressure to force liquid out of the first chamber (Stenton, col. 1, ll. 63-67).
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have formed the first hinge of Stenton such that the cut-out portion is in an underside of the extending member and facing the outer wall and wherein the cut-out portion defines a curved surface in light of LaRosa’s teaching of forming living hinges by forming a cutout on the inside of the intended bend. 
Regarding claim 22, the combination of May ‘019, Stenton and LaRosa teaches the dispenser of claim 21 wherein the projections (Stenton 124) are spaced from the outer wall prior to deflection of the extending members (Stenton, col. 10, ll. 8-10).
Regarding claim 23, the combination of May ‘019, Stenton and LaRosa teaches the dispenser of claim 21 wherein the projections have a length that extend beyond the membrane, and wherein the projections have a contoured surface, the contoured surface deflecting the outer wall in response to the deflection of the extending member. It is noted that the projection of Stenton has a base that is wider than the end that deflects the outer body. As the membrane of May ‘019 is very thin (0.02-0.625 inches, May ‘019, col. ¶69), the projection would necessarily extend beyond that. Applicant is reminded that the definition of "contoured" is "having been molded into a specific shape, especially one designed to fit into something else". The projection 124 of Stenton has been molded into a specific shape.
Regarding claim 25, the combination of May ‘019, Stenton and LaRosa teaches the dispenser of claim 21 wherein the extending members have a first segment and a second segment, the first segment projecting from the outer wall (see annotated Fig. 11 of Stenton above).
Regarding claim 26, the combination of May ‘019, Stenton and LaRosa teaches the dispenser of claim 25 wherein the second segment has a rib (Stenton 125) depending therefrom, the depending rib being capable of further deflecting the outer wall of the container to force the flowable material through the membrane.
Regarding claim 29, the combination of May ‘019, Stenton and LaRosa teaches the dispenser of claim 25 wherein the container has a distal end and the second segments of the extending members extend past the distal end of the container (Stenton, Fig. 14E).
Regarding claim 33, May ‘019 teaches a dispenser comprising: a first container (310) having an outer wall and membrane (334) collectively defining a first chamber configured to contain a first flowable material (M2), the membrane having a thickness (t1) and a weld seam (40), the weld seam having a thickness (t2) less than the thickness of the membrane, the first container further having a fracturing mechanism (46) operably connected to the first container and, a second container (311) configured to hold a second flowable material, the second container operably associated with the first container wherein the second container is contained within the first container (Fig. 28), wherein the second container is rupturable and configured such that the second flowable material can mix with the first flowable material to form a mixture in the first chamber (¶82).
May ‘019 does not teach that the fracturing mechanism has an extending member projecting from the outer wall of the first container, the extending member having a projection positioned proximate the membrane; and wherein in response to deflection of the extending member, wherein the extending member has a cut-out portion proximate an end of the extending member that projects from the outer wall, the cut-out portion defining a first hinge wherein the extending member deflects about the first hinge, wherein the cut-out portion is in an underside of the extending member and facing the outer wall; the projection deflects the outer wall proximate the membrane wherein the weld seam fractures creating an opening through the membrane configured to allow the mixture to pass therethrough and from the dispenser.
Stenton teaches a fracturing member that has an extending member (121) projecting from the outer wall of the first container, the extending member having a projection (124, 125) positioned proximate a plug (112) wherein the extending member has a cut-out portion (122) proximate an end of the extending member that projects from the outer wall, the cut-out portion defining a first hinge wherein the extending member deflects about the first hinge.
LaRosa teaches a living hinge (along bending line A-A) with a cutout portion (38) formed on the inside of the bend.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the fracturing mechanism of May ‘019 with a fracturing mechanism has an extending member projecting from the outer wall of the first container, the extending member having a projection positioned proximate the membrane; wherein the extending member has a cut-out portion proximate an end of the extending member that projects from the outer wall, the cut-out portion defining a first hinge wherein the extending member deflects about the first hinge and wherein in response to deflection of the extending member, the projection deflects the outer wall proximate the membrane wherein the weld seam fractures creating an opening through the membrane configured to allow the mixture to pass therethrough and from the dispenser as taught by Stenton for the purpose of providing a fracturing mechanism that is also capable of applying pressure  to force liquid out of the first chamber (Stenton, col. 1, ll. 63-67). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have formed the first hinge of Stenton such that the cut-out portion is in an underside of the extending member and facing the outer wall in light of LaRosa’s teaching of forming living hinges by forming a cutout on the inside of the intended bend. 
Regarding claim 34, the combination of May ‘019, Stenton and LaRosa teaches the dispenser of claim 33 wherein the second container is one of a glass ampoule, a plastic ampoule having a membrane having a weld seam (May ‘019, ¶82), and a plastic ampoule having a circumferential weld seam.
Regarding claim 35, the combination of May ‘019, Stenton and LaRosa teaches the dispenser of claim 33 wherein force is applied to the second container through the first container to fracture the second container to form the mixture (May ‘019 ¶82).
Regarding claim 40, the combination of May ‘019 and Stenton teaches the dispenser of claim 33 wherein the extending member is dimensioned such that in response to deflection of the extending member, the extending member deflects the outer wall wherein force is applied to the second container through the first container to rupture the second container (rib 125 of Stenton is capable of applying pressure to the second container of May ‘019).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over May ‘019, Stenton and LaRosa as applied to claim 1 above, and further in view of Mainwaring (US 6779657).
Regarding claim 20, the combination of May ‘019, Stenton and LaRosa teaches the dispenser of claim 1 but does not teach that the dispenser is formed of a predetermined amount of polyvinylidene fluoride.
Mainwaring teaches a dispenser (10 and 26) formed of a predetermined amount of polyvinylidene fluoride (col. 9, II. 31-43).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the dispenser of May ‘019, Stenton and LaRosa of a predetermined amount of polyvinylidene fluoride as taught by Mainwaring, wherein doing so would merely have been a matter of selecting a material known to be suited for the intended purpose of forming a dispenser.
Claim(s) 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over May ‘019, Stenton and LaRosa as applied to claim 33 above, and further in view of May (US 7581899, hereinafter May ‘899).
Regarding claim 36, the combination of May ‘019, Stenton and LaRosa teaches the dispenser of claim 33 wherein the first container defines a second chamber (May ‘019, to the left of membrane 334a in Fig.  28) adjacent the membrane.
May ‘019 does not teach that the dispenser further comprises a third flowable material positioned in the second chamber, the third flowable material configured to mix with the first flowable material and the second flowable material.
May ‘899 teaches a third material (970) positioned in a second chamber (933), the third flowable material configured to mix with the first flowable material and the second flowable material.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the combination of May ‘019, Stenton and LaRosa with a third material positioned in the second chamber as taught by May '899 for the purpose of providing another material.
Regarding claim 37, the combination of May ‘019, Stenton, LaRosa and May ‘899 teaches the dispenser of claim 36 wherein an applicator (May ‘899, 958) is positioned in the second chamber, the applicator being impregnated with an additional material (May ‘899, col. 20, ll. 2-6), the additional material configured to mix with the first flowable material and the second flowable material and the third flowable material.
Regarding claim 38, the combination of May ‘019, Stenton and LaRosa teaches the dispenser of claim 33 wherein the first container defines a second chamber (May ‘019, to the left of membrane 334a in Fig.  28) adjacent the membrane, wherein an applicator (May ‘019, 49) is positioned in the second chamber.
May ‘019 does not teach that the applicator being impregnated with an additional material, the additional material configured to mix with the mixture.
May ‘899 teaches an applicator (958) being impregnated with an additional material (col. 20, ll. 2-6), the additional material configured to mix with a mixture.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the applicator of May ‘019 such that it was being impregnated with an additional material, the additional material configured to mix with the mixture as taught by May ‘899 for the purpose of providing an additional material.

Allowable Subject Matter
Claim 31 is allowed.
Claims 10-12, 17, and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 15 June 2022 have been fully considered but they are not persuasive.
Applicant maintains the arguments put forth in the response dated 4 November 2021. Likewise, Examiner maintains the response to those arguments put forth in the rejection dated 15 February 2022.
In response to the arguments against the Errichiello reference, it is noted that the newly cited LaRosa reference is relied upon to teach the cutout formed on the underside of a living hinge.
It is noted that LaRosa is clearly analogous art because it is in the same field of endeavor as the present invention. Both the claimed invention and the LaRosa device are liquid applicators with a sterile store of liquid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY S OLIVER/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754